COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 MICHAEL ANTHONY CARTER,                                       No. 08-16-00014-CV
                                                §
                       Appellant,                                   Appeal from
                                                §
 v.                                                             353rd District Court
                                                §
 CANDACE DENISE MOORE                                         of Travis County, Texas
 AND KEN PAXTON, ATTORNEY                       §
 GENERAL OF THE STATE OF TEXAS,                             (TC # D-1-FM-15-001246)
                                                §
                       Appellees.
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.